October 26, 2009 Dear : Both the FMI Small Cap and Large Cap Equity portfolios experienced strong gains in the quarter ended September 30.Our Small Cap portfolio advanced approximately 20% while Large Cap was up 14.7%.From a long term perspective, investment results in each of our portfolios is as follows: Fiduciary Management, Inc. - Small Cap Equity Composite – Gross of Fees (%) As of September 30, Annualized Returns Cumulative 1 Year 3 Years 5 Years 10 Years Since Inception Since Inception Fiduciary Small Cap Equity 6.00 4.13 8.67 11.42 14.69 5793.1 Russell 2000 Index -9.55 -4.57 2.41 4.88 10.31 1754.7 Inception:1/1/1980 Fiduciary Management, Inc. - Large Cap Equity Composite – Gross of Fees (%) As of September 30, 2009 Annualized Returns Cumulative 1 Year 3 Years 5 Years Since Inception Since Inception Fiduciary Large Cap Equity -1.13 -0.60 5.96 8.24 100.0 Standard & Poor’s 500 Index -6.91 -5.42 1.02 -0.67 -5.7 Inception:12/31/2000 Those of you who are regular readers of our letters may recall that in our Investment Strategy Outlook(ISO) for the first quarter of 2009, we were quite optimistic with regard to the prospects for the markets for the next several years, based primarily upon the outstanding valuations we saw in the individual securities at that time.As detailed in the attached ISO letters for both our Small and Large Cap Equity portfolios, our optimism is somewhat muted today, given the extremely strong performance that both of our portfolios and the market have experienced thus far in 2009.The “green shoots” that market pundits are seeing today are not nearly as rosy, in our view, as many perceive them to be.Hence, our current view of the market is less optimistic than most.We discuss our market views in greater detail in the enclosed letters, as well as reviewing a few companies in each of our portfolios. We continue to be very pleased with the long term record in both our Small and Large Cap mutual funds.For the period ending September 30, 2009, the FMI Common Stock Fund, which is reflective of our individually managed Small Cap client portfolios, is ranked in the first percentile over the past five years, and in the third percentile over the past ten years within Morningstar’s Mid Cap Blend category and the FMI Large Cap Fund is ranked in the fifth percentile for three years, and the second percentile for five years ended September 30, 2009 within its Large Cap Blend peer group. We continue to believe we have a strong “all-weather” portfolio in both small and large cap, which will serve us well over the next several years.As always, we thank you for your continued interest in, and support of Fiduciary Management, Inc. Sincerely, Ted D.
